UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB Mark One x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:0-49638 INTERNATIONAL COMMERCIAL TELEVISION INC. (Exact name of small business issuer as specified in its charter) Nevada 76-0621102 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10245 Sunrise Place NE, Bainbridge Island, WA98110 (Address of principal executive offices) (206) 842-3729 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 13, 2007, the Issuer had 12,796,787 shares of common stock, par value $0.001 per share, issued and outstanding. Transitional Small Business Disclosure Format (Check one): Yes ¨No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. 21 ITEM 3. CONTROLS AND PROCEDURES. 24 PART II - OTHER INFORMATION ITEM 6. EXHIBITS. 25 SIGNATURES 26 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheet as of September 30, 2007 (unaudited) 2 Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 (unaudited) 3 Consolidated Statements ofShareholders' Equityfor the nine months ended September 30, 2007 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 5 Notes to the Consolidated Financial Statements 6-20 Page 1 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (Unaudited) September 30, 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 732,843 Accounts receivable (net) 2,529,505 Inventory 253,505 Prepaid expenses and deposits 201,888 Deferred tax asset, less valuation allowance of $2,702,300 - Total current assets 3,717,741 FURNITURE AND EQUIPMENT: Furniture and equipment 120,169 Less accumulated depreciation 108,741 Furniture and equipment, net 11,428 Total assets $ 3,729,169 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued liabilities $ 1,094,019 Accounts payable and accrued liabilities – related parties 11,781 Due to related parties 172,217 Total current liabilities 1,278,017 NOTE PAYABLE TO SHAREHOLDER 590,723 COMMITMENTS AND CONTINGENCIES (NOTE 4) SHAREHOLDERS’ EQUITY: Common stock, $0.001 par value, 100,000,000shares authorized, 12,796,787 issued and outstanding 2,698 Additional paid-in-capital 1,568,638 Subscriptions receivable (27,500 ) Retained earnings 316,593 Totalshareholders’ equity 1,860,429 Totalliabilities and shareholders’ equity $ 3,729,169 The accompanying notes are an integral part of these consolidated financial statements. Page 2 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (Unaudited) For the three months ended For the nine months ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 NET SALES Infomercial products $ 3,266,592 $ 1,035,466 $ 8,101,390 $ 1,538,039 3,266,592 1,035,466 8,101,390 1,538,039 COST OF SALES Infomercial products $ 1,011,567 $ 244,074 $ 2,308,154 $ 518,018 1,011,567 244,074 2,308,154 518,018 GROSS PROFT 2,255,025 791,392 5,793,236 1,020,021 OPERATING EXPENSES: Depreciation 1,589 2,173 4,768 9,033 General and administrative 230,134 142,743 603,647 451,462 Selling and marketing 1,433,273 447,824 3,906,628 589,188 Rent 7,606 6,643 23,334 15,801 Total operating expenses 1,672,602 599,383 4,538,377 1,065,484 OPERATING INCOME (LOSS) 582,423 192,009 1,254,859 (45,463 ) INTEREST (INCOME) EXPENSE: Interest (income) expense (1,102 ) 1,268 (4,312 ) 3,080 INCOME (LOSS) BEFORE INCOME TAXES 583,525 190,741 1,259,171 (48,543 ) INCOME TAXES Income tax expense 198,399 64,852 428,118 64,852 Tax benefit of net operating loss carry forward (198,399 ) (64,852 ) (428,118 ) (64,852 ) INCOME TAXES - NET INCOME (LOSS) $ 583,525 $ 190,741 $ 1,259,171 $ (48,543 ) BASIC NET INCOME (LOSS) PER SHARE $ 0.05 $ 0.02 $ 0.11 $ (0.00 ) FULLY DILUTED NET INCOME (LOSS) PER SHARE $ 0.04 $ 0.02 $ 0.10 $ (0.00 ) The accompanying notes are an integral part of these consolidated financial statements. Page 3 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Common Stock Additional $0.001 par value Paid-In Retained Subscriptions Shares Amount Capital Earnings Receivable Deficiency in Assets Balances, January 1, 2006 10,635,188 $ 536 $ 392,285 $ (1,286,114 ) $ - $ (893,293 ) Issuance of common stock 58,000 58 56,443 - 56,501 Amortization of deferred compensation under non-qualified stock option plan - - 16,000 - 16,000 Net income - - - 343,536 343,536 Balances, December 31, 2006 10,693,188 594 464,728 (942,578 ) - (477,256 ) Issuance of common stock 2,103,599 2,104 1,427,596 - - 1,429,700 Subscriptions receivable - (27,500 ) (27,500 ) Stock issuance costs - - (323,686 ) - - (323,686 ) Net income - - - 1,259,171 - 1,259,171 Balances, September 30, 2007 12,796,787 $ 2,698 $ 1,568,638 $ 316,593 $ (27,500 ) $ 1,860,429 The accompanying notes are an integral part of these consolidated financial statements. Page 4 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) September 30, 2007 September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 1,259,171 $ (48,543 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 4,768 9,033 Amortization of deferred compensation under nonqualified stock option plan - 8,000 Change in assets and liabilities: Increase in accounts receivable (1,974,311 ) (390,874 ) Increasein inventory (14,818 ) (170,328 ) Increase in prepaid expenses (113,389 ) (16,017 ) Increase in accounts payable and accrued liabilities 229,766 546,704 Net cash used in operating activities (608,813 ) (62,025 ) CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment - (9,302 ) Net cash used in financing activities - (9,302 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock 1,078,514 56,500 Advances from related parties 295,895 236,546 Payments to related parties (418,227 ) (233,619 ) Net cash provided by financing activities 956,182 59,427 NET (DECREASE) INCREASE IN CASH 347,369 (11,900 ) CASH, beginning of the period 385,474 21,050 CASH, end of period $ 732,843 $ 9,150 SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION: Interest paid $ 4,476 $ 3,080 Income taxes paid $ - $ - The accompanying notes are an integral part of these consolidated financial statements. Page 5 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1 - Summary of significant accounting policies Interim reporting The accompanying unaudited consolidated interim financial statements have been prepared by the Company in accordance with the rules and regulations of Regulation S-B as promulgated by the Securities and Exchange Commission.In the opinion of management, the accompanying unaudited consolidated interim financial statements contain all adjustments necessary (consisting of normal recurring accruals) to present fairly the financial information contained therein.The accompanying unaudited interim consolidated financial statements do not include all disclosures required by generally accepted accounting principles in the United States of America.The results of operations for the nine month period ended September 30, 2007, may not necessarily be indicative of the results that may be expected for the year ended December 31, 2007. These financial statements and notes should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2006, included in our Annual Report on form 10-KSB. Organization International Commercial Television Inc., (the “Company” or “ICTV”) was organized under the laws of the state of Nevada on June 25, 1998. On April 1, 2000, the Company entered into a Share and Option Purchase Agreement with the trustees of The Better Block Trust (“BBT”), which owned or controlled all of the equity interest in Windowshoppc.com Limited (“WSL”), R.J.M. Ventures Limited (“RJML”) and Better Blocks International Limited (“BBIL”).Under the agreement, the Company purchased all of the equity interest in WSL and RJML, an option to purchase all of the equity in BBIL and obtained a license to all of the assets owned by BBIL.The purchase price under the agreement was 8,000,000 shares of the Company’s common stock and a $590,723 promissory note. In 2003, the BB Trust agreed to forego all interest owed in connection with this note and the Company and BB Trust have amended the promissory note to reflect this.The gain of $148,483 was capitalized to additional paid in capital in connection with the amount of accrued interest forgiven on the note.The option exercise price is the issuance of an additional 500,000 shares of the Company’s common stock.For accounting purposes, the acquisition has been treated as an acquisition of ICTV by WSL and RJML and as a recapitalization of WSL and RJML. Strategic Media Marketing Corp. (“SMM”) was incorporated in the Province of British Columbia on February 11, 2003, and has a December 31 fiscal year-end. Windowshoppc.com Limited was organized under the laws of New Zealand on June 25, 1999 and has a fiscal year-end of March 31.During the 1999 fiscal year, at the direction of management, WSL was removed from the New Zealand Registrar of Companies.All assets and commitments of WSL have been transferred or assigned directly to ICTV. R.J.M. Ventures Limited was organized under the laws of New Zealand on April 23, 1998 and has a fiscal year-end of March 31.During the1999 fiscal year, at the direction of management, RJML was removed from the New Zealand Registrar of Companies.All assets and commitments of RJML have been transferred or assigned directly to ICTV. Page 6 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1 - Summary of significant accounting policies (continued) Nature of operations The Company sells various consumer products.The products are primarily marketed and sold throughout the United States and internationally via infomercials.Although the companies are incorporated in Nevada and British Columbia, operations are currently run from Washington State and British Columbia. These consolidated financial statements have been prepared on a going concern basis, which assumes that the Company will continue in operation for the foreseeable future and be able to realize its assets and discharge its liabilities and commitments in the normal course of business. Up until December 31, 2004 the Company incurred accumulated losses, and had a working capital deficiency. Since 2005, the Company has been working to develop future profitable operations and improve the working capital position of the Company. During the year ended December 31, 2005, the Company refocused its efforts towards operations and profitability. As a result, the Company increased its sales and reduced its proportionate costs.In addition, the Company successfully completed three private placements whereby it raised $1,134,500 which will be used to develop new products and grow our existing business with new and profitable product lines.As a result of these efforts, the Company has now reached profitable operations, and has positive working capital. The ability of the Company to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities when they become due is dependent on the success of its operations. Management believes that the two consecutive years of profitability and the successful financing has mitigated the adverse conditions which raised substantial doubt on the Company’s going concern. These financial statements do not reflect adjustments that would be necessary if the Company is unable to continue as a going concern. If the going concern assumption is not appropriate for these financial statements, then adjustments would be necessary to the carrying value of assets and liabilities, the reported net income, and the balance sheet classifications used. Principles of consolidation The accompanying consolidated financial statements include 100% of the accounts of the Company and its wholly-owned subsidiary SMM.All significant inter-company transactions and accounts have been eliminated. Cash equivalents The Company considers all unrestricted highly liquid investments with an original maturity of three months or less to be cash equivalents. Accounts receivable No allowance for uncollectible accounts has been provided. Any accounts receivable that are considered doubtful have been written off by management as bad debt expense. The amount of bad debt expense for the period ended September 30, 2007 and 2006 are $20,551 and nil. The amounts are included in general and administrative expense in the accompanying consolidated financial statements. The Company’s management has evaluated the remaining accounts receivable and believe they are all collectible. Page 7 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1 - Summary of significant accounting policies (continued) Inventory Inventory consists primarily of products held for resale and are stated at the lower of cost (first-in, first-out method) or market. The Company adjusts inventory for estimated obsolescence when necessary based upon demand and market conditions. Furniture and equipment Equipment is carried at cost and depreciation is computed over the estimated useful lives of the individual assets ranging from 3 to 7 years.Depreciation is computed using the straight-line method. The related cost and accumulated depreciation of assets retired or otherwise disposed of are removed from the accounts and the resultant gain or loss is reflected in earnings.Maintenance and repairs are expensed currently while major renewals and betterments are capitalized. Long-term assets are reviewed annually as to whether their carrying value has become impaired.Management considers assets to be impaired if the carrying value exceeds the future projected cash flows from related operations.Management also re-evaluates the periods of amortization to determine whether subsequent events and circumstances warrant revised estimates of useful lives.As of September 30, 2007, management expects these assets to be fully recoverable. Depreciation expense amounted to $ 1,589 and $ 2,173 for the three months ended September 30, 2007 and 2006, respectively, and $ 4,768 and $ 9,033 for the nine months ended September 30, 2007 and 2006, respectively. Revenue recognition For our direct response television sales generated by our infomercials, product sales revenue is recognized upon shipment of the product to the customer.The Company has a return policy whereby the customer can return any product received within 30 days of receipt for a full refund excluding shipping and handling.The Company provides an allowance for returns based upon past experience.All significant returns for the years presented have been offset against gross sales. Revenue related to sales to our wholesale customers is recognized when each of the following conditions is met: Persuasive evidence of an arrangement exists, transfer of the benefit of ownership of the products has occurred, our price to the customer is fixed and determinable and collectibility is reasonably assured. Revenue related to the sale of third party products is generally recorded at gross amounts with a corresponding charge to cost of sales.Certain third party products are sold under a commission basis and only the commission income is recorded for these sales. Page 8 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Shipping and handling Amounts billed to a customer for shipping and handling are included in revenue; shipping and handling revenue approximated $ 595,687 and $ 126,700 for the nine months ended September 30, 2007 and 2006, respectively. Shipping and handling costs are included in cost of sales. Shipping and handling costs approximated $ 461,816 and $ 62,174 for the nine months ended September 30, 2007 and 2006, respectively. Research and development Research and development costs are expensed as incurred and are included in selling and marketing expense in the accompanying consolidated financial statements.Research and development costs primarily consist of efforts to discover and develop new products and the testing and development of direct-response advertising related to these products. Media and production costs Media and production costs are expensed as incurred and are included in selling and marketing expense in the accompanying consolidated financial statements.The Company incurred $ 2,972,829 and $397,584 in such costs for the nine months ended September 30, 2007 and 2006, respectively. Income taxes The Company uses the asset and liability method of accounting for income taxes, which requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of assets and liabilities. A valuation allowance is recorded for deferred tax assets when it is not more likely than not that this future tax asset will be realized. Stock options The Company adopted a stock option plan (“Plan”).The purpose of this Plan is to provide additional incentives to key employees, officers, directors and consultants of the Company and its subsidiaries in order to help attract and retain the best available personnel for positions of responsibility and otherwise promoting the success of the business activities.It is intended that options issued under this Plan constitute nonqualified stock options.The general terms of awards under the option plan are that 20% of the options granted will vest the month following the grant, and 10% will vest every 6 months thereafter. The maximum term of options granted is 10 years and the number of shares authorized for grants of options is 3,000,000. Page 9 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1 - Summary of significant accounting policies (continued) Stock options (continued) Prior to March 2006, the Company used Statement of Financial Accounting Standards No. 148 "Accounting for Stock-Based Compensation - Transition and Disclosure" (SFAS No. 148) to account for its stock based compensation arrangements. This statement amended the disclosure provision of FASB statement No. 123 to require prominent disclosure about the effects on reported net income of an entity's accounting policy decisions with respect to stock-based employee compensation. As permitted by SFAS No. 123 and amended by SFAS No. 148, the Company continued to apply the intrinsic value method under Accounting Principles Board ("APB") Opinion No. 25, "Accounting for Stock Issued to Employees," to account for its stock-based employee compensation arrangements. In December2004, the Financial Accounting Standards Board issued Statement Number 123 (“FAS 123 (R)”), Share-Based Payments, which is effective for the reporting period beginning on January 1, 2006. The statement will require the Company to recognize compensation expense in an amount equal to the fair value of share-based payments such as stock options granted to employees. The Company has the option to either apply FAS 123 (R) on a modified prospective method or to restate previously issued financial statements, and chose to utilize the modified prospective method. Under this method, the Company is required to record compensation expense (as previous awards continue to vest) for the unvested portion of previously granted awards that remain outstanding at the date of adoption. In January 2006, the Company adopted the expense recognition provisions of SFAS No. 123, and for the nine months ended September 30, 2007, recorded approximately $ 0 in stock compensation expense. If the Company had expensed stock options for the nine months ended September 30, 2007, the stock compensation expense would have been $ 0. Page 10 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1 - Summary of significant accounting policies (continued) Stock options (continued) The following is a summary of stock options outstanding under the existing stock option plan for the nine months ended September 30, 2007: Number of Shares Weighted Average Employee Non- Employee Totals Exercise Price Balance, January 1, 2006 - 1,209,000 1,209,000 $ 0.47 Granted during 2006 - - - $ 0.00 Exercised during the year - (8,000 ) (8,000 ) $ 0.50 Cancelled during the year - (40,000 ) (40,000 ) $ 2.00 Balance, December 31, 2006 - 1,161,000 1,161,000 $ 0.47 Cancelled during the period - (4,000 ) (4,000 ) $ 0.50 Exercised during the period - - - $ 0.50 Balance, September 30, 2007 - 1,157,000 1,157,000 $ 0.43 During the period ended September 30, 2007 and 2006, there were no options granted.Of the stock options currently outstanding, 1,017,000 options are currently exercisable at a weighted average exercise price of $0.43.These options expire at dates ranging between December 31, 2007 and September 28, 2011. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States of America requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Management believes that the estimates utilized in preparing its consolidated financial statements are reasonable and prudent.Actual results could differ from these estimates Method of Presentation Certain amounts in the 2006 financial statements have been reclassified to conform to the 2007 presentation. Page 11 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 1 - Summary of significant accounting policies (continued) Concentration of credit risk Financial instruments, which potentially subject the Company to concentrations of credit risk, include cash and trade receivables.The Company maintains cash in bank accounts that, at times, may exceed federally insured limits.As of September 30, 2007, the Company did not exceed the federally insured limitin itsmain credit card merchant account; however it did exceed the limit by approximately $469,000 in its main operating account and by $55,000 in its investment savings account. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risks on its cash in bank accounts. As of September 30, 2007 and September 30, 2006, 45% and 58% of the Company’s accounts receivable were due from various individual customers to whom our Dermawand product had been sold directly via Direct Response Television; the remaining 55% and 42% of the Company’s accounts receivable were due from five and seven international infomercial operators, respectively. Note 2 - License and reconveyance agreements Effective April 1, 2000, the Company entered into a License and Reconveyance Agreement with WSL and RJML.These agreements are royalty-free.WSL and RJML owned or had rights in certain intellectual properties that were transferred or assigned to ICTV during 2003.Accordingly, WSL and RJML granted all production rights, proprietary rights, inventory, development rights, hard assets, licenses and any assets or rights to the Company.The Company has the right to further develop and enhance the intellectual properties as the Company sees fit. Note 3 - Financial instruments Statement of Financial Accounting Standards No. 107 “Disclosures About Fair Value of Financial Instruments” (“SFAS 107”) requires disclosure of the fair value of financial instruments held by the Company.SFAS 107 defines the fair value of financial instruments as the amount at which the instrument could be exchanged in a current transaction between willing parties.The following methods and assumptions were used to estimate fair value: The carrying amount of accounts receivable and payable approximate fair value due to their short-term nature.The carrying amount of note payable debt represent the fair value of the note payable based on the borrowing rate of 0.0%. Page 12 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Note 4 - Commitments and contingencies Cell RXTM During 2007 the Company and Info Marketing Group Inc. (“IMG”) entered into a Exclusive License Letter Agreement (“Agreement”) granting an exclusive license to ICTV with respect to Cell RX and associated products (”Product”). IMG granted to the Company an exclusive license to manufacture, market and sell Cell RX and associated products anywhere in the world. With respect to marketing and selling assistance to be provided by IMG, such assistance shall include making best efforts to obtain commitments from all of the talent who have in the past or are presently endorsing Product to continue to do so. IMG shall assign to ICTV all of its rights with respect to intellectual property, tangible property, and agreements related to Product. ICTV shall pay royalties to IMG, up to a maximum amount of $1,000,000.00, as follows. ICTV shall make payments on a monthly basis in an amount equal to 2% (two percent) of the gross sales of Product in the preceding month.
